UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7715


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EDWARD SIMMONS, a/k/a Deuce,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00041-JPB-DJJ-2)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Simmons, Appellant Pro Se.     Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward       Simmons    appeals    the     district     court’s      order

denying    his    18   U.S.C.      § 3582(c)(2)      (2006)    motion.      We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Simmons, No. 3:07-cr-00041-JPB-DJJ-2 (N.D.W. Va. Sept.

1, 2009).       We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented       in   the    materials

before    the    court    and   argument     would    not     aid   the   decisional

process.

                                                                            AFFIRMED




                                         2